office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b05 posts-101100-09 uilc date date to ronald pinsky assistant division counsel tax litigation division counsel small_business self-employed sbse glenn deloirea program manager examination specialization technical guidance small_business self-employed sbse attn grace robertson from paul handleman chief branch office of the associate chief_counsel passthroughs special industries cc psi subject low-income buildings under sec_42 damaged by casualty events this chief_counsel_advice responds to your request for assistance regarding three casualty issues under sec_42 of the internal_revenue_code law sec_42 provides that if a as of the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than b the amount of such basis as of the close of the preceding_taxable_year then the taxpayer’s tax under chapter for the taxable_year shall be increased by the credit recapture_amount sec_42 provides that the credit recapture_amount in sec_42 is an amount equal to the sum of a the aggregate decrease in the credits allowed to the taxpayer under sec_38 for all prior taxable years which would have resulted if the accelerated portion of the credit allowable by reason of this section were not allowed for all prior taxable years with respect to the excess of the amount described in sec_42 over the amount described in sec_42 plus b interest at the overpayment rate established under sec_6621 on the amount determined under posts-101100-09 sec_42 for each prior taxable_year for the period beginning on the due_date for filing the return for the prior taxable_year involved sec_42 provides that the increase in tax under sec_42 shall not apply to a reduction in qualified_basis by reason of a casualty_loss to the extent such loss is restored by reconstruction or replacement within a reasonable period established by the secretary revproc_95_28 1995_1_cb_704 and revproc_2007_54 2007_31_irb_293 establish the process under which temporary relief will be granted from certain provisions of sec_42 to owners of low-income_housing projects and housing_credit agencies in major disaster areas revproc_95_28 is effective for a major disaster declaration issued by the president under the robert t stafford disaster relief and emergency assistance act the stafford act u s c on or after date revproc_2007_54 supersedes revproc_95_28 and is effective for a major disaster declaration issued by the president under the stafford act on or after date section dollar_figure of revproc_95_28 and section dollar_figure of revproc_2007_54 provide that an owner of a building that is beyond the first year of the credit_period and that because of a disaster that caused the president to issue a major disaster declaration has suffered a reduction in qualified_basis that would cause it to be subject_to recapture or loss of credit will not be subject_to recapture or loss of credit if the building’s qualified_basis is restored within a reasonable period or reasonable restoration period under rev_proc under the revenue procedures the housing_credit_agency that monitors the project for compliance with sec_42 shall determine what constitutes a reasonable period or reasonable restoration period not to exceed months after the end of the calendar_year in which the president issued a major disaster declaration for the area where the building is located section dollar_figure of revproc_2007_54 further provides that if the owner of the building fails to restore the building within the reasonable restoration period determined by the housing_credit_agency the owner shall lose all credit claimed during the restoration period and suffer recapture for any prior years of claimed credit under the provisions of sec_42 section dollar_figure of revproc_95_28 and section dollar_figure of revproc_2007_54 provide that to determine the credit_amount allowable during the reconstruction or replacement_period or reasonable restoration period an owner of a building described in section dollar_figure must use the building’s qualified_basis at the end of the taxable_year that preceded the president’s major disaster declaration posts-101100-09 questions question does sec_42 extend the allowance of credits during the period of time that a building suffers a reduction in qualified_basis and the reconstruction period as a result of a casualty event that is not covered under rev_proc answer no sec_42 only provides recapture relief for casualty events it does not provide the allowance of credits during the period of time that the building is being restored revproc_2007_54 only applies to casualty events for which the president has issued a major disaster declaration under the stafford act revproc_2007_54 was issued under sec_1_42-13 of the income_tax regulations which provides that under sec_42 the secretary has authority to provide guidance through various publications in the internal_revenue_bulletin question under revproc_95_28 and revproc_2007_54 what is the first taxable_year for credit recapture if an owner fails to restore the building within the applicable time period allowed under both revenue procedures answer the relief provided in revproc_95_28 and revproc_2007_54 applies if the building’s qualified_basis is restored within a reasonable period or reasonable restoration period if the building’s qualified_basis is not restored within the reasonable period or reasonable restoration period then the building will be subject_to recapture under sec_42 in the taxable_year in which the disaster occurred and the owner cannot claim credits on the building for that taxable_year the owner also will lose all credits claimed during the restoration period under all casualty event circumstances sec_42 provides that a taxpayer is relieved from the increase in tax under sec_42 if the building’s qualified_basis is restored by reconstruction or replacement within a reasonable period if the taxpayer does not replace or restore the building’s qualified_basis within the reasonable period then the relief in sec_42 does not apply to the casualty if the statute_of_limitations is closed whether for the casualty event or credits claimed during the restoration period and the taxpayer fails to restore the building then the taxpayer’s first open taxable_year in the compliance_period should be treated as the year of the taxpayer’s reduction in qualified_basis see bentley court ii limited_partnership v commissioner tcmemo_2006_113 if a taxpayer represents on its returns that it was entitled to sec_42 credits in a closed taxable_year then the taxpayer is estopped under the duty_of_consistency to deny that it had qualified_basis at the end of that taxable_year question if a building consisting of low-income units suffers a casualty event eg a fire that significantly damages the building on date and the building is placed back in service on date can the calendar-year owner claim credits on the units in its taxable_year posts-101100-09 answer assume that date is within the reasonable period to restore the building under sec_42 also assume that each unit is occupied by low- income tenants by date or the owner beginning no later than date initiated continual and verifiable measures to rent restored vacant units to low-income tenants see q a revrul_2004_82 2004_2_cb_350 for reasonable attempts to rent vacant units under sec_42 a building’s credit_period is the period of years months beginning with the first day of the taxable_year in which the building is placed_in_service or the succeeding taxable_year if the election under sec_42 is made credit is determined on a monthly basis only for the first year of the credit_period under sec_42 and additions to qualified_basis under sec_42 otherwise credit is claimed on an annual basis other than sec_42 and sec_42 there is no authority for disallowing credits on a monthly basis if a building is damaged by a casualty and fully restored and rented to low-income tenants within the same taxable_year then there is no recapture and no loss of credits thus under the above facts and assumptions the owner may claim credits on the low-income units for the taxable_year we also conclude that if the owner had failed to restore the building by date no credits would be allowed for the entire taxable_year of even if the reasonable period or reasonable restoration period to the restore the building extends into in accordance with sec_6110 this document may not be used or cited as precedent please call me at if you have any further questions about this matter
